Citation Nr: 0604206	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  05-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right hand injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran was a member of the Merchant Marine from 
September 1944 to August 1945, with periods of oceangoing 
service during that time, and served on active duty in the U. 
S. Army from March 1951 to March 1953.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The matter of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.

Moreover, in a June 2005 statement, the veteran's 
representative averred that the veteran is unable to work 
because of his medical problems.  The Board interprets this 
statement to be an informal claim for entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU), and as such, will 
refer this new matter back to the RO for all necessary 
action.  See 38 C.F.R. §§ 20.200-20.202 (2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record does not 
indicate that any currently diagnosed right hand disorder is 
etiologically related to active service or that any currently 
diagnosed right hand disease manifested to a compensable 
degree within a year of service discharge.

3.  The competent medical evidence of record shows that as of 
VA audiometric examination in March 2005, the veteran had 
Level II hearing in the right ear and Level I hearing in the 
left ear.
 

CONCLUSIONS OF LAW

1.  Residuals of a right hand injury were not incurred in 
active service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for the assignment of a compensable 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, a May 2004 letter from the RO to the veteran, 
provided to him prior to the initial unfavorable decision of 
record, notified him of the substance of the VCAA.  
Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), this 
letter essentially satisfied the notice requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claims.  In this case, the veteran has clearly been 
informed that the information and evidence needed to 
substantiate his claim for service connection consists of 
information and/or evidence that a currently diagnosed right 
hand disorder or disease is etiologically related to active 
service, and that the information and evidence necessary to 
substantiate his claim for an increased rating consists of 
information and/or evidence that demonstrates that his 
bilateral hearing loss is worse than currently rated by VA.  
Consequently, under the circumstances of this case, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's relevant and available service 
records are associated with the claims file, as are all 
current medical records identified and/or provided by the 
veteran.  The Board is also aware that the veteran's 
personnel records for the period of service pertinent to his 
claim for service connection are apparently not available, 
and may have been destroyed in a July 12, 1973, fire at the 
National Personnel Records Center (NPRC).  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources to reconstruct 
these records.  Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  
In this case, the NPRC also indicated, however, that it 
cannot reconstruct these records.  The RO is also under a 
duty to advise the claimant to obtain other forms of evidence 
to support his claim, such as lay testimony, and the claims 
file contains such notice, as seen in the May 2004 letter 
from the RO to the veteran.  See Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  The Board further notes, however, that the 
service evidence most pertinent to this service connection 
claim, namely confirmation of the veteran's military 
occupational specialty (MOS) and training, as well as his 
record of medical treatment for the period of service 
encompassing the time of his alleged injury, is contained in 
documentation of record in the claims file.

The veteran was also afforded VA examination in order to 
address the medical questions presented as to his claim for 
an increased evaluation for bilateral hearing loss.  The 
Board is also aware, however, that the veteran was not 
afforded such examination for his claim for service 
connection for the residuals of a right hand injury.  The 
Board recognizes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i) (2005) (emphasis added).  The 
Board finds, however, that a current VA examination is not 
indicated at this time, because there is no documentation as 
to a chronicity of complaints, manifested symptomatology, 
diagnosis, or treatment attributable to a right hand injury 
that occurred during active service and required treatment 
thereafter.  As such, any opinion obtained after current 
medical examination would necessarily be speculative, and 
based entirely on the veteran's own self-reported history.  
Id.
 
At this time, the veteran and his representative have not 
made VA aware of any additional evidence that needs to be 
obtained in order to fairly decide the claims.  Accordingly, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained, and 
that the case is ready for review.

The evidence available for review for this appeal includes 
the veteran's service medical records, VA and private 
outpatient treatment and examination reports, and 
information, statements, and argument provided by the veteran 
and his representative in support of the claims.  In reaching 
its decisions herein, the Board has carefully reviewed, 
considered, and weighed the probative value of all of the 
evidence now contained in the claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

Service Connection for the Residuals of a Right Hand Injury

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).


In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of his service, as shown by: 
his service record; the official history of each organization 
in which he served; his service medical records; and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 2002). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the veteran avers that a current medical 
problem involving his right hand is related to an injury 
sustained during a parachuting exercise in February 1952, 
within a period of active duty from March 1951 to March 1953.

The veteran's February 1951 service entry examination report 
shows that he began active duty with no indicia of any 
orthopedic problems involving the right hand.  As well, the 
in-service medical records do not address any complaints, 
symptoms, diagnosis, or treatment for a right hand injury.  
Moreover, at the time of his service discharge examination in 
March 1953, there was also no record of a right hand injury, 
or of any chronic right hand problem.  

To that end, the veteran advises that he did not have a noted 
chronic right hand problem at that time of his service 
discharge, but maintains that his current problem is still 
the result of an accident that occurred during this period of 
service.  As well, the veteran has provided photographs 
purporting to represent his physical state after he crashed 
into a tree while performing a parachuting exercise in 
February 1952.  The veteran had stated that these photographs 
show him in parachuting gear, with blood, scratches and 
bruises on his face, and also show a parachute cast across a 
tree.  The Board notes that the photograph does show an 
individual in parachute gear and a parachute on the ground 
and one against a tree; the other details stated by the 
veteran are unable to be verified by the photograph.  
However, the Board does note that the veteran's service 
discharge record for this period of active duty reveals that 
although his MOS was artillery-based, he did complete a month 
of basic airborne training, and also received the Parachute 
Badge.  Thus, the Board finds that it is reasonable to assume 
that this parachuting accident occurred as described by the 
veteran.  38 U.S.C.A. § 1154(a).  

The Board notes that the occurrence of the parachute accident 
itself, however, is not enough to establish that the veteran 
sustained a chronic right hand injury in service.    Notably, 
over a year later, his discharge medical examination was 
normal, with no report of residual right hand injury.  As 
well, after service, the record reflects that the veteran did 
not report for treatment of any such right hand injury until 
approximately May 2004, when he then complained of the 
problem to treating VA medical personnel.  Moreover, at the 
time of a July 1958 VA general medical examination, and in 
all documented general medical evaluation since that time and 
until May 2004, the orthopedic findings of record that could 
be interpreted as involving the right hand have been 
described as either normal, or negative.   

Since May 2004, however, VA medical records have noted the 
presence of a right hand problem, for which the veteran was 
referred for an outside private medical evaluation in July 
2004.  The report from that evaluation is of record, as 
authored by H.A.H., M.D.  Dr. H. stated that the veteran 
presented for evaluation of his right wrist and hand, and 
noted that this was a service-connected injury from 63 years 
ago.  He advised that it was a post-traumatic degenerative 
condition.  He also noted that the veteran's past medical 
history and problems were well-documented on the patient 
information sheet.  After X-ray evaluation, Dr. H. described 
the problem as a scapholunate advanced collapse with capital 
lunate degenerative changes.    

Based upon the above and remaining evidence of record, the 
Board finds that it must deny the claim for service 
connection for the residuals of a right hand injury.  The 
Board notes that the medical evidence suggests that the 
current diagnosis is related to some form of arthritis, and 
as such, notes that presumptive service connection for right 
hand arthritis is not warranted because there is no medical 
evidence of record to demonstrate that it manifested to a 
compensable degree within a year of the veteran's service 
discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  
As well, the Board is unable to grant direct service 
connection for the residuals of a right hand injury.  The 
medical evidence of record does not show that a chronic right 
hand disorder or disease was present at the time of service 
discharge, or that right hand symptomatology requiring 
continued medical treatment was present in the years after 
service discharge.  Instead, a current right hand problem is 
first medically noted as of May 2004.  And, while the Board 
is aware that the July 2004 report of Dr. H. could possibly 
be interpreted as providing a favorable nexus opinion, the 
Board further notes that this "opinion" is not based upon a 
complete understanding of the veteran's medical history since 
his March 1953 service discharge, but rather only upon 
information provided by the veteran to Dr. H. at the time of 
this evaluation.  See Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (when a medical opinion is derived at least in part 
from the veteran's rendition of his own medical history, the 
Board is not bound to accept the medical conclusions of that 
practitioner, as they have no greater probative value than 
the facts alleged by the veteran).  As such, the Board cannot 
deem this report to be competent medical nexus evidence in 
favor of the claim.  According, all required elements of a 
claim for direct service connection: an injury in service, a 
current disorder or disease, and an etiological relationship 
between the two, are not met in this case.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.     

In reaching this conclusion, the Board notes that although a 
veteran, as a layperson, can provide statements as to his 
complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 
38 C.F.R. § 3.159(a)(1) (2005) (competent medical evidence 
means evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions); Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the Board 
may not consider the veteran's own assertions that his 
current right hand problems are etiologically related to his 
in-service injury to be competent medical evidence in support 
of this claim.  

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against the claim.  As such, this case 
does not present such a state of balance between the positive 
evidence and the negative evidence - a state of relative 
equipoise - so as to allow for a more favorable determination 
at this time.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Increased Rating for Bilateral Hearing Loss

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2005).  For an increased rating claim, 
however, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in his favor.  
38 C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The veteran filed a claim for an increased rating for his 
service-connected bilateral hearing loss in January 2004.  At 
the time, he was in receipt of a noncompensable 
(0 percent) rating under 38 C.F.R. § 4.85, Diagnostic Code 
(DC) 6100 (2005). 

Evaluations of defective hearing range from 0 percent 
(noncompensable) to 100 percent disabling based upon the 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000, 
and 4000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, VA's 
Schedule for Rating Disabilities (Rating Schedule) 
establishes auditory acuity levels, designated Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  38 C.F.R. 
§§ 4.85, 4.86, DC 6100, Table VI, Table VIa, Table VII 
(2005).  The assignment of disability ratings for hearing 
impairment is devised by a mechanical application of the 
Rating Schedule to these numeric designations, assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Also, if the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a) (2005) 
(for exceptional patterns of hearing impairment).

In March 2005, the veteran was afforded a VA audiological 
examination in order to assess his current level of bilateral 
hearing loss.  On that authorized evaluation (the only 
current one of record), puretone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
55
65
LEFT
15
20
20
65
75

The average right ear puretone air conduction threshold was 
38 dB, while the average left ear puretone air conduction 
threshold was 45 dB.  Speech audiometry also showed speech 
recognition ability of 84 percent in the right ear and 96 
percent in the left ear.  The examiner diagnosed mild high 
frequency sensorineural right ear hearing loss, but moderate 
high frequency sensorineural left ear hearing loss.  

When the puretone threshold average and the speech 
recognition score for the 
right ear are applied to Table VI, the numeric designation of 
hearing impairment is Level II.  When the puretone threshold 
average and speech recognition score for the left ear are 
applied to Table VI, the numeric designation of impairment is 
Level I.  So, when these numeric designations for each ear 
are then applied to Table VII, the percentage of evaluation 
for hearing impairment is 0 percent.  See 38 C.F.R. 
§ 4.85, DC 6100 (2005).  The Board further observes that the 
requirements for an alternative rating pursuant to 38 C.F.R. 
§ 4.86 (regarding exceptional patterns of hearing impairment) 
are not met because individual puretone thresholds at each 
measured level are not high enough, and so that regulation 
simply does not apply.   Therefore, the Board concludes that 
the veteran's bilateral hearing loss continues to be 
noncompensable under DC 6100 at this time.

The Board has also contemplated extraschedular evaluation, 
but finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the currently assigned 
rating; (2) necessitated frequent periods of hospitalization; 
or (3) otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not 
warranted.  See 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in a state 
of relative equipoise, and so there is no basis to apply it.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of a right hand injury 
is denied.

A compensable evaluation for bilateral hearing loss is 
denied.




REMAND

At this time, the Board must remand the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) for the completion of additional evidentiary 
development.  

The record indicates that the veteran was a member of the 
Merchant Marine between September 1944 to August 1945 with 
several periods of oceangoing service during that time.  
Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941, to August 15, 1945.  38 C.F.R. § 
3.7(x)(14), (15) (2005).  Specifically, United States 
Merchant Seamen who served on blockade ships in support of 
Operation Mulberry during World War II and American Merchant 
Marines who were in Oceangoing Service during the period of 
armed conflict from December 7, 1941, through August 15, 
1945, are considered to have had active service.  Available 
service records indicate that the veteran had oceangoing 
service, in pertinent part, from September 28, 1944, to 
November 26, 1944, while aboard the U.S.S. John B. Gordon, 
official number 244662, as a messman.  The veteran related 
that during that time, his ship was part of a convoy of 
approximately 50 to 60 Merchant Marine liberty ships carrying 
ammunition and equipment, along with cargo oil/gasoline 
tankers, heading from the United States to England and back, 
while accompanied by destroyers and destroyer escort ships.  
The veteran advised that German submarines attacked this 
convoy twice, and that one destroyer dropped depth charges 
near the veteran's ship, causing it to take on water, but the 
servicemen prevented it from sinking by unloading cargo, so 
that the ship could make it to England.  The veteran further 
reported that because of these attacks, the convoy lost about 
10 cargo ships on the complete trip.  The veteran also 
averred that he developed PTSD as a result of his exposure to 
and involvement in these attacks.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  An initial review of the record, however, 
reveals that the RO has not yet attempted to verify the 
occurrence of these attacks.  

The Board further notes that if the RO is able to verify the 
likelihood of occurrence of the aforementioned claimed 
stressful events, then it should proceed to schedule the 
veteran for a VA examination in order to determine whether 
his currently diagnosed PTSD is etiologically related to 
these events.  38 C.F.R. § 3.159(c)(4)(i)  (2005).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should contact the National 
Archives and Records Administration 
(NARA), the U.S. Army and Joint Services  
Records Research Center (JSRRC), or any 
other such appropriate repository for the 
purpose of conducting a search of deck 
logs of the U.S.S. John B. Gordon for the 
period of September 28, 1944, to November 
26, 1944, as regarding the occurrence of 
any enemy attacks, especially by German 
submarines, during a trip to and from 
England, involving that ship and/or the 
convoy of which it was a member at the 
time.  

2.  After the completion of the 
development requested above and if the RO 
is able to confirm the occurrence of any 
enemy attacks involving the U.S.S. John 
B. Gordon from September 28, 1944, to 
November 26, 1944, then the RO should 
arrange for the veteran to undergo a VA 
examination, in order to determine the 
nature and etiology of any currently 
diagnosed PTSD.  The RO must forward the 
claims file for review by the examiner in 
conjunction with the examination, and the 
examiner should acknowledge this review 
in the final examination report.  After 
claims file review and clinical 
evaluation are complete, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., a 
50 percent likelihood or greater) that 
any current PTSD is etiologically related 
to a confirmed in-service stressor of 
record.   The examiner should set forth a 
complete rationale for all opinions 
expressed and conclusions reached in the 
examination report.

3.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the 
claim on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal in their entirety, then 
it should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


